People v Pleitez-Raymundo (2018 NY Slip Op 02659)





People v Pleitez-Raymundo


2018 NY Slip Op 02659


Decided on April 18, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 18, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
LEONARD B. AUSTIN
JEFFREY A. COHEN
BETSY BARROS
LINDA CHRISTOPHER, JJ.


2016-00756

[*1]The People of the State of New York, respondent,
vNorman Pleitez-Raymundo, appellant. (S.C.I. No. 2519/14)


Edward M. Gould, Islip, NY, for appellant.
Timothy D. Sini, District Attorney, Riverhead, NY (Grazia DiVincenzo of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Suffolk County (Barbara Kahn, J.), rendered January 20, 2015, convicting him of attempted rape in the third degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's contention that his plea of guilty was not knowingly, voluntarily, and intelligently entered is unpreserved for appellate review because he did not move to vacate his plea or otherwise raise this issue before the County Court (see CPL 470.05[2]; People v Lopez, 71 NY2d 662, 665; People v Jackson, 114 AD3d 807). In any event, the record demonstrates that the defendant knowingly, voluntarily, and intelligently entered his plea of guilty, as the court adequately advised the defendant, through an interpreter, of the constitutional rights that he was surrendering by pleading guilty and the direct consequences of his plea (see People v Harris, 61 NY2d 9, 17; People v Sirico, 135 AD3d 19, 22; People v Bennett, 122 AD3d 871, 872; People v Solis, 111 AD3d 654, 655).
LEVENTHAL, J.P., AUSTIN, COHEN, BARROS and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court